

Exhibit 10.15


EMPLOYMENT AGREEMENT




AGREEMENT entered into as of January 30, 2006, by and between MEREDITH
CORPORATION, an Iowa corporation (the "Company"), and STEPHEN M. LACY ("Lacy"),
to become effective July 1, 2006.


WITNESSETH:


WHEREAS, Lacy has been employed by the Company as its President; and


WHEREAS, the Company wishes to continue to employ Lacy pursuant to the terms and
conditions hereof, and in order to induce Lacy to enter into this agreement (the
"Agreement") and to secure the benefits to accrue from his performance hereunder
is willing to undertake the obligations assigned to it herein; and


WHEREAS, Lacy is willing to continue his employment with the Company under the
terms hereof and to enter into the Agreement;


NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:


1.           Position; Duties; Responsibilities.


1.1           Lacy shall initially serve as President and Chief Executive
Officer of the Company effective July 1, 2006.  Lacy shall at all times report
to and be subject to the supervision, control and direction of the Board of
Directors of the Company.  Lacy shall at all times be the most senior executive
officer of the Company.  Subject only to Lacy’s duty to report to the Board,
Lacy’s responsibilities and authorities hereunder shall include day to day and
strategic authority over the Company and its affiliates, P&L authority over all
operations of the Company and its affiliates, and the duty and authority to
hire, make employment decisions, and terminate all subordinates employed by the
Company or its affiliates and Lacy shall report directly and exclusively to the
Board, and all other officers, employees, and consultants of the Company shall
(except to the extent otherwise prescribed by law, regulation, or principles of
good corporate governance) report directly (or indirectly through subordinates)
to Lacy.  Lacy shall have such other responsibilities and authorities consistent
with the status, titles and reporting requirements set forth herein as are
appropriate to said positions, subject to change (other than diminution in
position, authority, duties or responsibilities) from time to time by the Board
of Directors of the Company.


1.2           During the course of his employment, Lacy agrees to devote his
full time and attention and give his best efforts and skills to furthering the
business and interests of the Company, which, subject to the mutual agreement of
Lacy and the Board of Directors, which shall not be unreasonably withheld, may
include Lacy volunteering his time and efforts on behalf of charitable, civic,
professional organizations and boards of other corporations.


2.           Term.


The term of employment under this Agreement shall commence as of July 1, 2006,
and shall continue through June 30, 2009, unless sooner terminated in accordance
with this Agreement, and thereafter as herein provided.  Lacy's term of
employment shall automatically renew for subsequent one (1) year terms, the
first of which would begin on July 1, 2009, subject to the terms of this
Agreement unless either party gives written notice six (6) months or more prior
to the expiration of the then existing term of its decision not to renew (the
"Term").


In the event this Agreement expires at the end of the Term, as extended if
applicable, after the Company has delivered a Non-Renewal Notice to Lacy, such
termination of Lacy’s employment with the Company will be treated for all
purposes hereunder as a termination of employment by the Company Without Cause
pursuant to Section 9.4.


3.           Base Salary.


3.1           The Company shall pay Lacy a base salary during the Term of this
Agreement at the minimum annual rate of Eight Hundred Ten Thousand Dollars
($810.000) ("Base Salary"), payable in accordance with the standard payroll
practices of the Company.


3.2           It is understood that the Base Salary is to be Lacy's minimum
annual compensation during the Term.  The Base Salary may increase at the
discretion of the Compensation Committee of the Company's Board of Directors
("Compensation Committee").  Base Salary shall include all such increased
amounts, and, if increased, Base Salary shall not thereafter be decreased.


4.           Long-Term Incentive Plans.


During the Term of this Agreement, Lacy shall be eligible to participate in all
long-term incentive plans, including, without limitation, stock incentive plans
adopted by the Company and in effect (collectively, "Long-Term Incentive
Plans"), at levels of awards to be granted by the Compensation Committee
commensurate with the level of Lacy's responsibilities and performance
thereof.  At its regular August 2006 meeting the Compensation Committee shall
approve an award to Lacy of One Hundred Six Thousand (106,000) stock options
with a three (3) year cliff vesting schedule and a strike price equal to the
fair market value of Meredith common stock on the date of such award.


5.           Bonus.


5.1           During the Term of this Agreement, Lacy shall be eligible to
participate in the Meredith Management Incentive Plan (or any successor or
replacement annual incentive plan of the Company) ("MIP"), for such periods as
it continues in effect, subject to the terms of the MIP, and to the discretion
vested in the Compensation Committee under the MIP; provided, however, that the
percentage of Base Salary payable as a target bonus under the MIP shall not be
less than one hundred percent (100%) (actual Company financial results may
result in an actual bonus paid to Lacy equal to less than or more than one
hundred percent (100%) of Base Salary).


5.2           All bonuses pursuant to this Section 5 shall be paid to Lacy in
conformance with the Company's normal bonus pay policies following the end of
the respective fiscal year.  For the purpose of this Section 5, bonuses paid
with respect to the fiscal year shall include payments made outside of the
fiscal year but for such fiscal year and shall exclude payments made in the
fiscal year that are for another fiscal year.


6.           Short-Term Disability.


During any period of short-term disability, the Company will continue to pay to
Lacy the Base Salary throughout the period of short-term disability, but in no
event beyond the end of Term.  In addition, Lacy will continue to receive all
rights and benefits under the benefit plans and programs of the Company in which
Lacy is a participant as determined in accordance with the terms of such plans
and programs, and Lacy shall be eligible to receive the benefit of his target
MIP bonus for the initial year in which the short-term disability occurs without
reduction for the period of short-term disability.  In the event of Lacy's death
during a period of short-term disability, the provisions of Section 9.1 shall
apply.  For the purposes of this Agreement, short-term disability shall be
defined as the incapacitation of Lacy by reason of sickness, accident or other
physical or mental disability which continues for a period not to exceed the
fifth month anniversary of the date of the cause or onset of such
incapacitation.  All benefits provided under this Section 6 shall be in
replacement of and not in addition to benefits payable under the Company’s
short-term and long-term disability plan(s), except to the extent such
disability plan(s) provide greater benefits than the disability benefits
provided under this Agreement, in which case the applicable disability plan(s)
would supersede the applicable provisions of this Agreement.  In the event Lacy
is determined to be permanently disabled (as determined under Section 9.2), the
provisions of Section 9.2 shall apply.


7.           Employee Benefit Plans.


7.1           During the Term of this Agreement and subject to all eligibility
requirements, and to the extent permitted by law, Lacy will have the opportunity
to participate in all employee benefit plans and programs generally available to
the Company's employees in accordance with the provisions thereof as in effect
from time to time, including, without limitation, medical coverage, group life
insurance, holidays and vacations, Meredith Savings and Investment Plan (401k)
and the Meredith Employees' Retirement Income Plan, but not including the
Company's short-term and long-term disability plans, except to the extent that
such disability plans provide greater benefits than the disability benefits
provided under this Agreement, in which case the applicable disability plan
would supersede the applicable provisions of this Agreement.


7.2           In addition to benefits described in Section 7.1 during the Term
of this Agreement, Lacy shall also receive or participate in, to the extent
permitted by law, the various perquisites and plans generally available to
officers of the Company in accordance with the provisions thereof as in effect
from time to time including, without limitation, the following perquisites to
the extent the Company continues to offer them: an automobile or automobile
allowance, country club dues, dining club dues, tax and estate planning,
supplemental medical plan and executive life insurance (if insurable). All such
reimbursements or in-kind benefits shall be payable by the Company on or before
the last day of Lacy’s taxable year following the taxable year in which the
expense was incurred. The expenses paid or in-kind benefits provided by the
Company during any taxable year of Lacy will not affect the expenses paid or
in-kind benefits provided by the Company in another taxable year. This right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit. In addition, Lacy shall participate in the Meredith Replacement
Benefit Plan and the Meredith Supplemental Benefit Plan.


8.           Expense Reimbursements.


During Lacy's employment with the Company, Lacy will be entitled to receive
reimbursement by the Company for all reasonable, out-of-pocket expenses incurred
by him (in accordance with policies and procedures established by the Company),
in connection with his performing services hereunder, provided Lacy properly
accounts therefor. All such reimbursements shall be payable by the Company on or
before the last day of Lacy’s taxable year following the taxable year in which
the expense was incurred. The expenses paid by the Company during any taxable
year of Lacy will not affect the expenses paid by the Company in another taxable
year.  This right to reimbursement is not subject to liquidation or exchange for
another benefit.


9.           Consequences of Termination of Employment.


9.1           Death. In the event of the death of Lacy during the Term of this
Agreement or during the period when payments are being made pursuant to Sections
6 or 9.2, this Agreement shall terminate and all obligations to Lacy shall cease
as of the date of death except that, (a) the Company will pay to the legal
representative of his estate in substantially equal installments the Base Salary
until the end of the month of the first anniversary of Lacy's death with each
installment treated as a separate “payment” for purposes of Section 409A of the
Code, such that any payment that would otherwise be payable within 2 ½ months
after Lacy’s taxable year in which his employment with the Company is terminated
or, if later, within 2 ½ months after the end of the Company’s taxable year in
which Lacy’s employment with the Company is terminated (the “Short Term Deferral
Period”) is exempt from Section 409A of the Code, and (b) all rights and
benefits of Lacy under the benefit plans and programs of the Company in which
Lacy is a participant, will be provided as determined in accordance with the
terms and provisions of such plans and programs. Any bonus (or amounts in lieu
thereof) pursuant to Section 5, payable for the fiscal year in which Lacy's
death occurs, shall be determined by the Compensation Committee at its meeting
following the end of such fiscal year pro rata to the date of death and promptly
paid to Lacy's estate. All awards of restricted stock, stock options and any
other benefits under the Long-Term Incentive Plans shall be handled in
accordance with the terms of the relevant plan and agreements entered into
between Lacy and the Company with respect to such awards.


9.2           Disability. If Lacy shall become permanently incapacitated by
reasons of sickness, accident or other physical or mental disability, as such
incapacitation is certified by a physician chosen by the Company and reasonably
acceptable to Lacy (if he is then able to exercise sound judgment), and shall
therefore be unable to perform any substantial gainful activity, then the
employment of Lacy hereunder and this Agreement may be terminated by Lacy or the
Company upon thirty (30) days' written notice to the other party following such
certification. Should Lacy not acquiesce (or should he be unable to acquiesce)
in the selection of the certifying doctor, a doctor chosen by Lacy (or if he is
not then able to exercise sound judgment, by his spouse or personal
representative) and reasonably acceptable to the Company shall be required to
concur in the medical determination of incapacitation, failing which the two
doctors shall designate a third doctor whose decision shall be determinative as
of the end of the calendar month in which such concurrence or third-doctor
decision, as the case may be, is made. After the final certification is made and
the 30-day written notice is provided, the Company shall pay to Lacy, at such
times as Base Salary provided for in Section 3 of this Agreement would normally
be paid, 100% of Base Salary for the first twelve months following such
termination, 75% of Base Salary for the next twelve-month period and 50% of Base
Salary for the remaining period of what would have constituted the current Term
of employment but for termination by reason of disability with each installment
treated as a separate “payment” for purposes of Section 409A of the Code, such
that any payment that would otherwise be payable during the Short Term Deferral
Period is exempt from Section 409A of the Code. Following the termination
pursuant to this Section 9.2, the Company shall pay or provide to Lacy such
other rights and benefits of participation under the employee benefit plans and
programs of the Company to the extent that such continued participation is not
otherwise prohibited by applicable law or by the express terms and provisions of
such plans and programs.  Furthermore, nothing contained in this Section 9.2
shall preclude Lacy from receiving the benefit of his target MIP bonus for the
initial year in which a short-term disability occurs pursuant to the provisions
of Section 6.  All benefits provided under this Section 9.2 shall be in
replacement of and not in addition to benefits payable under the Company's
short-term and long-term disability plans, except to the extent such disability
plans provide greater benefits than the disability benefits provided under this
Agreement, in which case the applicable disability plan(s) would supersede the
applicable provisions of this Agreement.  All awards of restricted stock, stock
options and any other benefits under the Long-Term Incentive Plans shall be
handled in accordance with the terms of the relevant plan and agreements entered
into between Lacy and the Company with respect to such awards.


9.3           Due Cause.  The Company may terminate Lacy's employment, remove
him as an officer and director of the Company and terminate this Agreement at
any time for Due Cause.  In the event of such termination for Due Cause, Lacy
shall continue to receive Base Salary payments provided for in this Agreement
only through the date of such termination for Due Cause.  Any bonus (or amounts
in lieu thereof) pursuant to Section 5, payable for the fiscal year in which a
Due Cause termination occurs, shall be determined by the Compensation Committee
at its meeting following the end of such fiscal year pro rata to the date of
termination and promptly paid to Lacy, and Lacy shall be entitled to no further
benefits under this Agreement, except that any rights and benefits Lacy may have
under the employee benefit plans and programs of the Company, in which Lacy is a
participant, shall be determined in accordance with the terms and provisions of
such plans and programs.  Lacy understands and agrees that in the event of the
termination of employment, removal as an officer and director and termination of
this Agreement pursuant to this Section 9.3: (a) All awards of restricted stock,
stock options and any other benefits under the Long-Term Incentive Plans shall
be handled in accordance with the terms of the relevant plan and agreements
entered into between Lacy and the Company with respect to such awards and (b)
except as otherwise provided in this Section 9.3, the Company shall have no
further obligation to pay any bonus to Lacy under the terms of the MIP or this
Agreement, but that the obligations of Lacy under Section 10 shall remain in
full force and effect.  The term “Due Cause” shall mean (i) the willful and
continued failure of Lacy to attempt to perform substantially his duties with
the Company (other than any such failure resulting from Disability), after a
demand for substantial performance is delivered to Lacy by the Board, which
specifically identifies the manner in which Lacy has not attempted to
substantially perform his duties, or (ii) the engaging by Lacy in willful
misconduct which is materially injurious to the Company, monetarily or
otherwise.  For purposes of this definition, no act, or failure to act, on the
part of Lacy shall be considered “willful” unless it is done, or omitted to be
done, by Lacy in bad faith and without reasonable belief that Lacy’s action or
omission was in the best interests of the Company.  Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by Lacy in good faith and in the best
interests of the Company.  Notwithstanding the foregoing, Lacy shall not be
deemed to have been terminated for Due Cause unless and until there have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
at least ¾ of the Board (excluding Lacy) at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to Lacy and he is
given an opportunity, together with counsel, to be heard before the Board)
finding that in the good faith opinion of the Board Lacy was guilty of conduct
set forth herein and specifying the particulars thereof.


9.4           Without Cause. The other provisions of this Agreement
notwithstanding, the Company may terminate Lacy's employment, remove him as an
officer and director and terminate this Agreement at any time for whatever
reason it deems appropriate, with or without cause and with or without prior
notice. In the event of such a termination of Lacy's employment and this
Agreement, Lacy shall have no further obligations of any kind under or arising
out of the Agreement (except for the obligations of Lacy under Section 10) and
the Company shall be obligated only to promptly pay Lacy within the Short Term
Deferral Period the following in a lump sum payment: (a) 200% of Base Salary
through the end of the then current Term of this Agreement (the “Remaining
Term”) as provided for under Section 2 of this Agreement, but no less than a
total of twenty-four months of 200% of Base Salary; and (b) any other amounts
due and owing not then paid; provided, however, that in the event that as a
result of such termination of employment Lacy would otherwise be entitled to a
severance payment (a “Change of Control Severance Payment”) under Section 4 of
the Amended and Restated Severance Agreement dated as of the 30th day of
December, 2008, between Lacy and the Company, (the “Severance Agreement”), Lacy
shall be entitled to the amounts described in clause (b) above and the greater
of: (i) the cash severance benefits described in clause (a) of this sentence and
(ii) the cash severance benefits described in Section 4(a) of the Severance
Agreement, but in no event to both payments.




After the date of termination under this Section 9.4 or Section 9.6, Lacy shall
not be treated as an employee for purposes of the Company's employee benefit
plans or programs even though he may continue to receive payments as provided in
this Section 9.4, except: that Lacy and his eligible dependents shall continue,
to the extent permitted by law, to be covered by health and welfare insurance
plans or programs in which Lacy and his eligible dependents participate
immediately prior to Lacy's termination of employment for the Remaining Term;
provided, however, that if during such time period Lacy should enter into
employment with a new employer and become eligible to receive comparable
insurance benefits, the continued insurance benefits described herein shall
automatically cease. In the event that Lacy is ineligible, for whatever reason,
to continue to be so covered with respect to any of the above-referenced plans
or programs, the Company shall provide substantially equivalent coverage through
other sources (determined on an after-tax basis). In the event Lacy would
otherwise be entitled to a Change of Control Severance Payment under the
Severance Agreement as a result of a termination of employment under this
Section 9.4, Lacy may elect to receive the continued health and welfare
insurance benefits under this Section 9.4 or under Section 4(b) of the Severance
Agreement, but in no event both benefits.


Furthermore, in the event of a termination Without Cause, Lacy shall be presumed
to have met eligibility requirements specified in Section 2.4 of the Meredith
Replacement Benefit Plan and the Meredith Supplemental Benefit Plan or any
successor thereto. He shall be presumed to have met eligibility requirements for
the Company’s Retiree Health Care coverage at end of the Term provided, however,
that if subsequent to such termination Lacy should enter into employment with
another employer and become eligible for health insurance benefits, Lacy’s
eligibility for Retirement Health Care coverage shall automatically cease. All
awards of restricted stock and stock options shall automatically vest and be
exercisable for the full unexpired term of the option.


Lacy agrees that the payments described in this Section 9.4 shall be full and
adequate compensation to Lacy for all damages Lacy may suffer as a result of the
termination of his employment pursuant to this Sections 9.4 or 9.6, and in
consideration of the payments and benefits provided in this Section 9.4, Lacy
agrees to execute a Waiver and Release Agreement in the form attached hereto as
Attachment A; provided, however, that, except as specifically provided for under
this Section 9.4, any rights and benefits Lacy may have under the employee
benefit plans and programs of the Company, in which Lacy is a participant, shall
be determined in accordance with the terms and provisions of such plans and
programs.


9.5           Employee Voluntary.  In the event Lacy terminates his employment
of his own volition prior to the end of the term of this Agreement, except for a
termination as described in Section 9.6 and except for termination for Good
Reason as specifically provided otherwise in the Severance Agreement, such
termination shall constitute a voluntary termination and in such event the
Company's only obligation to Lacy shall be to make Base Salary payments provided
for in this Agreement through the date of such voluntary termination.  Any
rights and benefits Lacy may have under the employee benefit plans and programs
of the Company, in which he is a participant, shall be determined in accordance
with the terms and provisions of such plans and programs.  Lacy understands and
agrees that in the event of the termination of employment pursuant to this
Section 9.5: (a) All awards of restricted stock, stock options and any other
benefits under the Long-Term Incentive Plans shall be handled in accordance with
the terms of the relevant plan and agreements entered into between Lacy and the
Company with respect to such awards; and (b) the Company shall have no further
obligation to pay any bonus to Lacy under the terms of the MIP or this
Agreement.


9.6           Failure to Re-elect as Chief Executive Officer or Director. If at
any time prior to the end of the Term of this Agreement Lacy is not re-elected
to or is removed from the office of Chief Executive Officer or as a Director of
the Company or the Company materially violates Section 1.1 of this Agreement
(for reasons other than Due Cause), Lacy shall have the right to terminate his
employment with the Company after first giving the Company written notice of the
violation within ninety (90) days of its initial existence and providing a
period of thirty (30) days in which the violation may be cured and by
thereafter, if such violation has not been corrected or cured, by giving written
notice within ninety (90) days of his termination, and such termination shall be
deemed to be termination by the Company without “Due Cause,” and such
termination shall be treated in accordance with the terms of Section 9.4 above.


9.7           The Company agrees to continue Lacy’s coverage under such
directors and officers’ liability insurance policies as shall from time to time
be in effect for active officers and employees for not less than six years
following Lacy’s termination of employment.


10.           Covenants of Lacy.


10.1           Lacy acknowledges that as a result of the services to be rendered
to the Company hereunder, Lacy will be brought into close contact with many
confidential affairs of the Company, its subsidiaries and affiliates, not
readily available to the public.  Lacy further acknowledges that the services to
be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character; that the business of the Company is
international in scope; that its goods and services are marketed throughout the
United States and various parts of the world and that the Company competes with
other organizations that are or could be located in nearly any part of the
United States and in various parts of the world.


10.2           In recognition of the foregoing, Lacy covenants and agrees that,
except as is necessary in providing services under this Agreement or to the
extent necessary to comply with law or the valid order of a court or government
agency of competent jurisdiction, Lacy will not knowingly use for his own
benefit nor knowingly divulge any Confidential Information and Trade Secrets of
the Company, its subsidiaries and affiliated entities, which are not otherwise
in the public domain and, so long as they remain Confidential Information and
Trade Secrets not in the public domain, will not intentionally disclose them to
anyone outside of the Company either during or after his employment.  For the
purposes of this Agreement, "Confidential Information and Trade Secrets" of the
Company means information which is secret to the Company, its subsidiaries and
affiliated entities.  It may include, but is not limited to, information
relating to the magazines, books, publications, products, services, television
stations, integrated marketing, interactive media, electronic commerce, new and
future concepts and business of the Company, its subsidiaries and affiliates, in
the form of memoranda, reports, computer software and data banks, customer
lists, employee lists, books, records, financial statements, manuals, papers,
contracts and strategic plans.  As a guide, Lacy is to consider information
originated, owned, controlled or possessed by the Company, its subsidiaries or
affiliated entities which is not disclosed in printed publications stated to be
available for distribution outside the Company, its subsidiaries and affiliated
entities as being secret and confidential.  In instances where doubt does or
should reasonably be understood to exist in Lacy's mind as to whether
information is secret and confidential to the Company, its subsidiaries and
affiliated entities, Lacy agrees to request an opinion, in writing, from the
Board of Directors.


10.3           Anything to the contrary in this Section 10 notwithstanding, Lacy
shall disclose to the public and discuss such information as is customary or
legally required to be disclosed by a Company whose stock is publicly traded, or
that is otherwise legally required to disclose, or that is in the best interests
of the Company to do so.


10.4           Lacy will deliver promptly to the Company on the termination of
his employment with the Company, or at any other time the Company may so
request, all memoranda, notes, records, reports and other documents relating to
the Company, its subsidiaries and affiliated entities, and all property owned by
the Company, its subsidiaries and affiliated entities, which Lacy obtained while
employed by the Company, and which Lacy may then possess or have under his
control.


10.5           During and for a period of twenty-four (24) months after the
termination of employment with the Company (except that the time period of such
restrictions shall be extended by any period during which Lacy is in violation
of this Section 10.5), Lacy will not knowingly interfere with, disrupt or
attempt to disrupt, any then existing relationship, contractual or otherwise
between the Company, its subsidiaries or affiliated entities, and any customer,
client, supplier, or agent, or knowingly solicit, or assist any other entity in
soliciting for employment, any person known to Lacy to be an agent or executive
employee of the Company, its subsidiaries, or affiliated entities, it being
understood that the right to seek or enter into contractual arrangements with
independent contractors, including, without limitation, consultants,
professionals, authors, advertisers and the like, shall not be abridged by
reason of this Section 10.  In addition, in the event of a voluntary termination
under Section 9.5, during and for a period of twenty-four (24) months after the
termination of employment with the Company, Lacy will not render services
directly or indirectly as an employee, officer, director, consultant,
independent contractor or in any other capacity to any person or entity that is
a competitor of the Company.


10.6           Lacy will promptly disclose to the Company all inventions,
processes, original works of authorship, trademarks, patents, improvements and
discoveries related to the business of the Company, its subsidiaries and
affiliated entities (collectively "Developments"), conceived or developed during
Lacy's employment with the Company and based upon information to which he had
access during the term of employment, whether or not conceived during regular
working hours, through the use of the Company time, material or facilities or
otherwise.  All such Developments shall be the sole and exclusive property of
the Company, and upon request Lacy shall deliver to the Company all outlines,
descriptions and other data and records relating to such Developments, and shall
execute any documents deemed necessary by the Company to protect the Company's
rights hereunder.  Lacy agrees upon request to assist the Company to obtain
United States or foreign letters patent and copyright registrations covering
inventions and original works of authorship belonging to the Company
hereunder.  If the Company is unable because of Lacy's mental or physical
incapacity to secure Lacy's signature to apply for or to pursue any application
for any United States or foreign letters patent or copyright registrations
covering inventions and original works of authorship belonging to the Company
hereunder, then Lacy hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as his agent and attorney in fact, to
act for and in his behalf and stead to execute and file any such applications
and to do all other lawfully permitted acts to further the prosecution and
issuance of letters patent or copyright registrations thereon with the same
legal force and effect as if executed by him.  Lacy hereby waives and quitclaims
to the Company any and all claims, of any nature whatsoever, that he may
hereafter have for infringement of any patents or copyright resulting from any
such application for letters patent or copyright registrations belonging to the
Company hereunder.


10.7           Lacy agrees that the remedy at law for any breach or threatened
breach of any covenant contained in this Section 10 may be inadequate and that
the Company, in addition to such other remedies as may be available to it, in
law or in equity, shall be entitled to injunctive relief without bond or other
security.


10.8           Although the restrictions contained in Sections 10.1, 10.2, 10.4
and 10.5 above are considered by the parties hereto to be fair and reasonable in
the circumstances, it is recognized that restrictions of such nature may fail
for technical reasons, and accordingly it is hereby agreed that if any of such
restrictions shall be adjudged to be void or unenforceable for whatever reason,
but would be valid if part of the wording thereof were deleted, or the period
thereof reduced or the area dealt with thereby reduced in scope, the
restrictions contained in Section 10.1, 10.2, 10.4 and 10.5 shall be enforced to
the maximum extent permitted by law, and the parties consent and agree that such
scope or wording may be accordingly judicially modified in any proceeding
brought to enforce such restrictions.


10.9           Notwithstanding that Lacy's employment hereunder may expire or be
terminated as provided in Sections 2 or 9 above, this Agreement shall continue
in full force and effect insofar as is necessary to enforce the covenants and
agreements of Lacy contained in this Section 10.  In addition, the Company
obligations under Sections 9, 11 and 19 shall continue in full force and effect
with respect to Lacy or his estate.


11.           Arbitration.


The parties shall use their best efforts and good will to settle all disputes by
amicable negotiations.  The Company and Lacy agree that, with the express
exception of any dispute or controversy arising under Section 9.2 or Section 10
of this Agreement or as may be required under Section 3(g) of the Severance
Agreement, any controversy or claim arising out of or in any way relating to
Lacy's employment with the Company, including, without limitation, any and all
disputes concerning this Agreement and the termination of this Agreement that
are not amicably resolved by negotiation, shall be settled by arbitration in Des
Moines, Iowa, or such other place agreed to by the parties, as follows:


(a)            Any such arbitration shall be heard before an arbitrator who
shall be impartial.  Except as the parties may otherwise agree, the arbitrator
shall be appointed by the American Arbitration Association in accordance with
its rules and procedures.  In determining the appropriate background of the
arbitrator, the appointing authority shall give due consideration to the issues
to be resolved, but its decision as to the identity of the arbitrator shall be
final.


(b)            An arbitration may be commenced by any party to this Agreement by
the service of a written Request for Arbitration upon the other affected
party.  Such Request for Arbitration shall summarize the controversy or claim to
be arbitrated, and shall be referred by the complaining party to the appointing
authority for appointment of arbitrators ten (10) days following such
service.  If an arbitrator is not appointed by the appointing authority within
sixty (60) days following such reference, any party may apply to any court
within the State of Iowa for an order appointing arbitrators qualified as set
forth below.  No Request for Arbitration shall be valid if it relates to a
claim, dispute, disagreement or controversy that would have been time barred
under the applicable statute of limitations had such claim, dispute,
disagreement or controversy been submitted to the courts of the State of Iowa.


(c)            Judgment on the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof.


(d)            It is intended that controversies or claims submitted to
arbitration under this Section 11 shall remain confidential, and to that end it
is agreed by the parties that neither the facts disclosed in the arbitration,
the issues arbitrated, nor the views or opinions of any persons concerning them,
shall be disclosed by third persons, any employees of the Company involved in
such arbitration proceedings, or Lacy’s or the Company’s representatives, at any
time, except to the extent necessary to enforce an award or judgment or as
required by law or in response to legal process or in connection with such
arbitration.  In addition, Lacy shall be entitled to disclose the facts
disclosed in arbitration, the issues arbitrated, and the views or opinions of
any persons concerning them to legal and tax advisors so long as such advisors
agree to be bound by the terms of this Agreement.


12.           Successors and Assigns.


12.1           Assignment by the Company.  This Agreement shall inure to the
benefit of and shall be binding upon the successors and assigns of the Company.


12.2           Assignment by Lacy.  Lacy may not assign this Agreement or any
part thereof; provided, however, that nothing herein shall preclude one or more
beneficiaries of Lacy from receiving any amount that may be payable following
the occurrence of his legal incompetency or his death and shall not preclude the
legal representative of his estate from receiving such amount or from assigning
any right hereunder to the person or persons entitled thereto under his will or,
in the case of intestacy, to the person or persons entitled thereto under the
laws of the intestacy applicable to his estate.


13.           Governing Law.


This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of Iowa without reference
to the principles of conflict of laws.


14.           Entire Agreement.


This Agreement and those plans and agreements referenced herein contain all the
understandings and representations between the parties hereto pertaining to the
subject of the employment of Lacy by the Company and supersede all undertakings
and agreements, whether oral or in writing, if any there be, previously entered
into by them with respect thereto.


15.           Amendment or Modification; Waiver.


No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing, signed by Lacy and by a duly authorized
officer of the Company and approved in advance by the Compensation
Committee.  Except as otherwise specifically provided in this Agreement, no
waiver by either party hereto of any breach by the other party of any condition
or provision of the Agreement to be performed by such other party shall be
deemed a waiver of a similar or dissimilar provision or condition at the same or
any prior or subsequent time.


16.           Notices.


Any notice to be given hereunder shall be in writing and delivered personally or
sent by overnight mail, such as Federal Express, addressed to the party
concerned at the address indicated below or to such other address as such party
may subsequently give notice of hereunder in writing:


If to Company:


Chairman of the Compensation Committee
Board of Directors
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023


with a copy to:


John Zieser, Esquire
Vice President-General Counsel & Secretary
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023




If to Lacy:


Stephen M. Lacy
Chief Executive Officer Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023


with a copy to:


Margo C. Soule, Esquire
Sonnenschein Nath & Rosenthal LLP
4520 Main Street
Kansas City, Missouri 64111


17.           Severability.


In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.


18.           Withholding.


Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to Lacy or his beneficiaries, including his estate, shall
be subject to withholding and deductions as the Company may reasonably determine
it should withhold or deduct pursuant to any applicable law or regulation.  In
lieu of withholding or deducting, such amounts, in whole or in part, the Company
may, in its sole discretion, accept other provision for payment as permitted by
law, provided it is satisfied in its sole discretion that all requirements of
law affecting its responsibilities to withhold such taxes have been satisfied.


19.           Deferred Payments.


Any amounts required under this Agreement to be paid to Lacy that Lacy can and
does elect to defer under any Company benefit plan or program shall be deemed to
have been paid to him for purposes of this Agreement; provided, however, that if
the Company breaches the terms of any deferred compensation plan, arrangement or
agreement with respect to which such amounts are to be paid, Lacy may claim a
breach of this Agreement.


Notwithstanding anything in this Agreement or elsewhere to the contrary:


(a)           If payment or provision of any amount or other benefit that is
“deferred compensation” subject to Section 409A of the Code at the time
otherwise specified in this Agreement or elsewhere would subject such amount or
benefit to additional tax pursuant to Section 409A(a)(1)(B) of the Code, and if
payment or provision thereof at a later date would avoid any such additional
tax, then the payment or provision thereof shall be postponed to the earliest
date on which such amount or benefit can be paid or provided without incurring
any such additional tax.  In the event this Section requires a deferral of any
payment, such payment shall be accumulated and paid in a single lump sum on such
earliest date together with interest for the period of delay, compounded
annually, equal to the prime rate (as published in The Wall Street Journal), and
in effect as of the date the payment should otherwise have been provided.


(b)           If any payment or benefit permitted or required under this
Agreement, or otherwise, is reasonably determined by either party to be subject
for any reason to a material risk of additional tax pursuant to Section
409A(a)(1)(B) of the Code, then the parties shall promptly agree in good faith
on appropriate provisions to avoid such risk without materially changing the
economic value of this Agreement to either party.


20.           Survivorship.


The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.


21.           Duty to Mitigate: Set-off.


Lacy shall not be required to seek employment, nor shall the amount of any
payment provided for under this Agreement be reduced by any compensation earned
by Lacy as the result of employment by another employer after the date of
termination of Lacy's employment, or otherwise, except as may be provided under
Section 9.4 with respect to health and welfare insurance benefits.  The
Company's obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any set
off, counterclaim, recoupment, defense, or other claim, right or action that the
Company may have against Lacy or others, except to be extent such employment
violates Section 10.5.


22.           Headings.


Headings of the sections of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the title
of any section.


23.           Knowledge and Representation.


Lacy acknowledges that the terms of this Agreement have been fully explained to
him, that Lacy understands the nature and extent of the rights and obligations
provided under this Agreement, and that Lacy has been represented by legal
counsel in the negotiation and preparation of this Agreement.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have re-executed and acknowledged this
Agreement as of the date set forth below.
 
MEREDITH CORPORATION
 


By:           _/s/ John S. Zieser______________
John S. Zieser
Chief Development Officer,
General Counsel and Secretary
 
 
 
STEPHEN M. LACY


 
  /s/ Stephen M.
Lacy                                                                
 
 
Date:  August 24, 2009
 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
